DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for foreign priority to 201741028556 filed in INDIA on 08/11/2017 under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 4/23/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	Claim 1 recites “converting the definition of the functional coverage as expressed in the hardware verification language to an optimized form that facilitates synthesis of the bins as bin indicator circuits.” Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.  The omitted steps are:  how is the functional coverage converted into an optimized form? There is no explanation of what constitutes an “optimized” form or how the conversion takes place. Optimization can represent a complex analysis and the claim lacks any explanation. Therefore the claim is rendered vague and indefinite. This rejection also applies to the similar recitation in claim 8.

iii)	Claim 4 recites “optimized form comprises using interval tree logic to derive the optimized form.” It is unclear how merely using “interval tree logic” which is undefined in the claim would result in an also undefined optimized form. What is the goal of the logic? What mechanism is used to determine optimization and how is the form actually “optimized”? Therefore the claim is rendered vague and indefinite.
iv)	Claim 10 recites “converting the group of cross bins to the optimized form comprises using hyperrectangular range set algebra to derive the optimized form.” It is unclear how merely using “hyperrectangular range set algebra” which is undefined in the claim would result in an also undefined optimized form. What is the goal of the hyperrectangular range set algebra? What mechanism is used to determine optimization and how is the form actually “optimized”? Therefore the claim is rendered vague and indefinite.
v)	Claim 18 recites “converting the definition of the functional coverage to the optimized form comprises representing the transition bin as a set of cover property statements.” How would merely representing a definition as a set of statements represent an “optimized form.” Optimization refers to the process of improving something in some way and it is unclear how merely representing a definition as a set of statements would conform to that definition. Therefore the claim is rendered vague and indefinite. This further applies to the “assert property statement” of claim 19 and “cover property statement” of claim 20. 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


6.	Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 merely recites the result of the optimization, that being “fewer logic gates”, and claim 13 merely recites the result as “uses less memory.” The claim contains no additional subject matter that would further limit claim 1 from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by A. Cheng, C. Yen and J. Jou, "A formal method to improve SystemVerilog functional coverage," 2012 IEEE International High Level Design Validation and Test Workshop (HLDVT), Huntington Beach, CA, USA, 2012, pp. 56-63, doi: 10.1109/HLDVT.2012.6418243, hereafter Cheng.

Regarding Claim 1: The reference discloses A method implemented on a computer system executing instructions for synthesizing functional coverage as an emulation circuit, the method comprising: 
accessing a definition of a functional coverage of a digital circuit of interest, the definition expressed in a hardware verification language and including a group of one or more coverpoints for integral expressions of signals in the digital circuit, each coverpoint including a group of one or more bins that specify a set of values or transitions of the integral expression covered by that coverpoint; and (Top right page 57)
synthesizing the bins as corresponding bin indicator circuits, the bin indicator circuits suitable for implementation as part of an emulation circuit on a hardware emulator, the emulation circuit implementing the functional coverage on the hardware emulator, and each bin indicator circuit producing an output that indicates whether the corresponding bin is active during hardware emulation, wherein synthesizing the bins comprises: (Page 58, right column, Section III B)
converting the definition of the functional coverage as expressed in the hardware verification language to an optimized form that facilitates synthesis of the bins as bin indicator circuits; and (Page 61, Bottom right, test pattern generation reads on the converting and the “proposed algorithm is only capable to optimize two dimension cross coverage.”)
synthesizing the bins from the optimized form. (Algorithm 3 as an example of synthesizing unsolved bins)

Regarding Claim 2: The reference discloses The computer-implemented method of claim 1 wherein: at least one of the bins is a range bin that specifies a set of values of the integral expression to be covered for the coverpoint containing the range bin; and converting the definition of the functional coverage to the optimized form comprises transforming the set of values specified in the range bin to an optimized form that facilitates synthesis of the range bin as the corresponding bin indicator circuit. (Page 57, Section II B)

Regarding Claim 3: The reference discloses The computer-implemented method of claim 2 wherein: adjacent and/or overlapping ranges of values specified in the range bin are merged in the optimized form; and synthesizing the range bin comprises synthesizing a circuit for the merged range of values. (Page 60, right column, “1) Overlapping comparators: The checking range of a comparator is a subset of that of another comparator, thus one of them could be eliminated.”)

Regarding Claim 5: The reference discloses The computer-implemented method of claim 2 wherein: ignored and/or illegal values are removed from the optimized form of the range bin; and no circuit is synthesized for the removed values in the synthesis of the range bin. (Page 57, Section II B, wildcard ignore_bins and illegal_bins)

Regarding Claim 6: The reference discloses The computer-implemented method of claim 2 wherein: the range bin is removed in the optimized form, if the set of values specified in the range bin is an empty set; and no bin indicator circuit is synthesized for the removed range bin. (Page 59, right column, “4) Ignored and illegal bins: The bins declared ignored or illegal should be excluded from coverage computation. We do not synthesize these bins but conduct a preprocessing to remove ignored/illegal values and sequences of transitions from any associated coverage bins.” Ignored or Illegal would correspond to empty sets.)

Regarding Claim 7: The reference discloses The computer-implemented method of claim 6 wherein: the definition of the functional coverage also includes a range bin or an ignore bin or an illegal bin defined using wildcards; and formal analysis is used to determine whether the set of values specified in the range bin is the empty set after removing the values specified in the ignore bin. (Page 57, Section II B, wildcard ignore_bins and illegal_bins. Page 59, right column, “4) Ignored and illegal bins: The bins declared ignored or illegal should be excluded from coverage computation. We do not synthesize these bins but conduct a preprocessing to remove ignored/illegal values and sequences of transitions from any associated coverage bins.” Ignored or Illegal would correspond to empty sets.)

Regarding Claim 8: The reference discloses The computer-implemented method of claim 1 wherein: the definition of the functional coverage also includes at least one cross coverage item that includes a group of one or more cross bins that cover cross products between two or more coverpoints; and converting the definition of the functional coverage to the optimized form comprises converting the group of cross bins to an optimized form that facilitates synthesis of the cross bins as the corresponding bin indicator circuits. (Page 59, Section 3, cross bins)

Regarding Claim 9: The reference discloses The computer-implemented method of claim 8 wherein: the definition of the cross coverage item expressed in the hardware verification language includes a definition of one or more explicit cross bins; and in the optimized form, no bin indicator circuits are synthesized for individual cross product points within the explicit cross bins. (Page 59, Section 3, cross bins)

Regarding Claim 10: The reference discloses The computer-implemented method of claim 8 wherein converting the group of cross bins to the optimized form comprises using hyperrectangular range set algebra to derive the optimized form. (Page 56, bottom right, “MRRS (Minimum Rectangular Range Segmentation) algorithm.”)

Regarding Claim 11: The reference discloses The computer-implemented method of claim 1 wherein the functional coverage of the digital circuit of interest is specified by coverage items and cover property statements based on a same clocking event, the method further comprising: performing a single synthesis of a clock circuit for the clocking event for the coverage items and the cover property statements, rather than re-synthesizing the same clocking event separately for individual coverage items and cover property statements. (Page 60, left column, “6) Clocking events: A clocking event that defines when a covergroup should be sampled may be a complex description. Generating test vectors under such an event requires a lot of analytic efforts. On the other hand, if a clocking even is not specified, samplings must be procedurally triggerd by users. Recognizing these sampling points properly is also a hard task. Therefore, a single clock signal clk for a DUT is assumed, and all the covergroups are triggerd at the rising edge of this signal. As a result, we do not need to check the triggering points, and the solving procedure of test vectors is consistent with a time frame expanded DUT.”)

Regarding Claim 12: The reference discloses The computer-implemented method of claim 1 wherein the emulator circuit synthesized from the bins expressed in the optimized form contains fewer logic gates compared to an emulator circuit synthesized directly from the definition of the functional coverage expressed in the hardware verification language without optimization. (See rejection for claim 1)

Regarding Claim 13: The reference discloses The computer-implemented method of claim 1 wherein synthesizing the emulator circuit from the bins expressed in the optimized form, uses less memory compared to directly synthesizing an emulator circuit from the definition of the functional coverage expressed in the hardware verification language without optimization. (See rejection for claim 1)

Regarding Claim 14: The reference discloses The computer-implemented method of claim 1 wherein synthesizing the bins in the optimized form as corresponding bin indicator circuits comprises: determining whether the set of values or transitions specified in the bins is an empty set; and not synthesizing bins for which the set of values or transitions specified in the bins is determined to be the empty set. (Page 57, Section II B, wildcard ignore_bins and illegal_bins. Page 59, right column, “4) Ignored and illegal bins: The bins declared ignored or illegal should be excluded from coverage computation. We do not synthesize these bins but conduct a preprocessing to remove ignored/illegal values and sequences of transitions from any associated coverage bins.” Ignored or Illegal would correspond to empty sets.)

Regarding Claim 15: The reference discloses The computer-implemented method of claim 1 wherein synthesizing the bins in the optimized form as corresponding bin indicator circuits comprises: determining whether the set of values or transitions specified in the bins is not reachable during hardware emulation; and not synthesizing bins for which the set of values or transitions specified in the bins is determined to be not reachable. (Page 59, left column, “When a BD block outputs true, it means that a sequence of transition currently meet the specification either consecutively or intermittently. The last transition must follow the last repetition value immediately, thus a delay block is used. Finally, as discussed in Section II, a nonconsecutive repetition differs a goto repetition from the transition follows the final repetition value. This transition could occur after any other transitions, provided that the repetition value does not occur again. Such difference is shown in Figure 9. An additional equality comparator is used to avoid an illegal repetition before the last transition.” BD = false appears to read on this limitation)

Regarding Claim 16: The reference discloses The computer-implemented method of claim 1 wherein the coverpoints for integral expressions of signals include coverpoints for individual signals. (Page 57, Section II B)

Regarding Claim 17: The reference discloses The computer-implemented method of claim 1 further comprising: synthesizing counters for the bin indicator circuits. (Page 56, left column, “Such scenarios often occur at boundary conditions, for example, when a counter turns into empty or full, or at deep sequential states.”)

Regarding Claim 18: The reference discloses The computer-implemented method of claim 1 wherein: at least one of the bins is a transition bin that specifies a set of one or more transitions of the integral expression to be covered for the coverpoint containing the transition bin; and converting the definition of the functional coverage to the optimized form comprises representing the transition bin as a set of cover property statements. (Top right page 57)

Regarding Claim 19: The reference discloses The computer-implemented method of claim 1 wherein: the definition of the functional coverage includes an illegal bin defining illegal values or transitions of the integral expression; and converting the definition of the functional coverage to the optimized form comprises representing the illegal bin as an assert property statement. (Page 59, right column, “4) Ignored and illegal bins: The bins declared ignored or illegal should be excluded from coverage computation. We do not synthesize these bins but conduct a preprocessing to remove ignored/illegal values and sequences of transitions from any associated coverage bins.” Ignored or Illegal would correspond to empty sets.)

Regarding Claim 20: The reference discloses The computer-implemented method of claim 1 wherein: converting the definition of the functional coverage to the optimized form comprises representing one of the bins as a cover property statement, wherein the cover property statement is both suitable for synthesis as the corresponding bin indicator circuit and suitable for use in formal verification. (Page 62, right column, “The framework is also suited for assertion-based coverage, where the SystemVerilog Assertion language could specify cover property to check some design behavior, and is complementary to covergroup.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of B. Kapoor, "An efficient method for computing exact path delay fault coverage," Proceedings the European Design and Test Conference. ED&TC 1995, Paris, France, 1995, pp. 516-520, doi: 10.1109/EDTC.1995.470352, hereafter Kapoor.

Regarding Claim 4: Cheng does not explicitly recite The computer-implemented method of claim 2 wherein transforming the set of values specified in the range bin to the optimized form comprises using interval tree logic to derive the optimized form.
	However Kapoor recites the use of tree structures in computing coverage path delay which reads on the transitions and coverage recited in the claim. (Kapoor. Page 516, right column, “A tree-based data structure can be used then to store and manipulate these intervals [12]. In addition to estimating exact path delay fault coverage, this technique also provides the ability to efficiently find out whether a given path delay fault has been tested. This can be used to guide a delay test generator to use its resources on untested path delay faults only.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the tree structure as per Kapoor for the optimization in Cheng since as recited in Kapoor above, “this technique also provides the ability to efficiently find out whether a given path delay fault has been tested. This can be used to guide a delay test generator to use its resources on untested path delay faults only.”
Conclusion
9. 	All Claims are rejected.		

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i) Hurlock et al. U.S. Patent 7,502,728 which recites the aspect of code coverage in a hardware emulation.
	ii) Armbruster et al. U.S. Patent 8,413,088 which recites coverage and verification in digital circuit design. 
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SAA


February 27, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128